 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   NEWMARK GROUP, INC., G&E                                 Case No. 2:15-cv-00531-RFB-EJY
     ACQUISITION COMPANY, LLC and BGC
 5   REAL ESTATE OF NEVADA, LLC
 6                  Plaintiff,                                             ORDER
 7          v.
 8   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON
 9   YOUNG-NEVADA, LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
10   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
11   6 through 10,
12                  Defendants.
13

14          Before the Court is Defendants’ Renewed Motion for Leave to File Exhibit Under Seal. ECF
15   No. 325. Defendants’ prior motion to file the same exhibit under seal was denied because the exhibit
16   had not been lodged with the Court and, therefore, there was nothing upon which the Court could
17   rule. Defendants have now filed ECF Nos. 324, the sealed exhibit, and the instant renewed motion,
18   ECF No. 325.
19          Upon review of the document filed under seal, the Court finds that the exhibit potentially
20   contains proprietary business information and commercially sensitive information such that
21   Defendants’ Motion is properly granted.
22          Accordingly, IT IS HEREBY ORDERED that Defendants’ Renewed Motion for Leave to
23   File Exhibit Under Seal (ECF No. 325) is GRANTED. The document lodged under seal at ECF No.
24   324 shall be sealed.
25          DATED: March 27, 2020
26

27
                                                  ELAYNA J. YOUCHAH
28                                                UNITED STATES MAGISTRATE JUDGE
                                                     1
